

115 HR 3974 IH: Justifiable and Efficient Transportation Substitutes Act
U.S. House of Representatives
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3974IN THE HOUSE OF REPRESENTATIVESOctober 5, 2017Mr. Aguilar introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo limit the use of taxpayer dollars on non-commercial flights for cabinet officials, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Justifiable and Efficient Transportation Substitutes Act or the JETS Act. 2.Limitation on use of funds on non-commercial flights for cabinet officials (a)In generalNotwithstanding any other provision of law, beginning on the date of enactment of this Act, no Federal funds appropriated or otherwise made available in any fiscal year may be used for purposes of paying the travel expenses of any cabinet official on a non-commercial, private, chartered flight, or on any plane owned, operated, chartered, rented, or leased by the Government until the date that the guidelines described in section 3 have been published.
 (b)Definition of cabinet officialIn this Act, the term cabinet official means any individual occupying a position listed in section 5312 of title 5, United States Code, but does not include the Secretary of State, the Secretary of the Treasury, the Secretary of Defense, the Attorney General, or the Director of National Intelligence.
			3.Guidance on travel by cabinet officials
 (a)GuidanceNot later than 180 days after the date of enactment of this Act, the President shall cause to be published in the Federal Register guidelines under which travel otherwise prohibited under section 2 by a cabinet official is permissible.
 (b)RequirementsThe guidelines required under subsection (a) shall comply with the following: (1)Scheduling requirements may not be used as a basis for determining that the otherwise prohibited travel is necessary, except—
 (A)for travel to or from a region covered by a declaration of an emergency or major disaster pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); or
 (B)for reasons of national security. (2)The unavailability of commercially available flights, with an accompanying written finding issued on a case-by-case basis by the President or the Chief of Staff to the President, may be a permissible basis for determining the otherwise prohibited travel is necessary. Any written finding issued under the preceding sentence shall be published on the General Service Administration’s public website within 30 days of issuance, except with respect to any travel the purposes of which is classified.
 (3)The guidelines may not provide for any comprehensive waiver for any cabinet official. 4.Disclosure of travel by cabinet officials (a)Disclosure (1)In generalExcept as provided in paragraph (2), beginning on the date the guidelines are published under section 3, any travel otherwise prohibited by section 2(a) by a cabinet official shall be disclosed to the Administrator of General Services on a quarterly basis.
 (2)Classified travelWith respect to any travel the purposes of which is classified, the travel shall be disclosed within 60 days to the Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, the subcommittee on defense of the Committee on Appropriations of the House of Representatives, and the subcommittee on defense of the Committee on Appropriations of the Senate. Nothing in this Act shall be construed to supersede, alter, or otherwise affect the application of section 101–37.408 of title 41, Code of Federal Regulations, or any successor regulation.
 (b)PublicationThe Administrator shall publish detailed information, including among other pertinent information the justification for the mode of travel and the identities of all passengers, regarding any flight disclosed under subsection (a)(1) on the General Service Administration’s public website not later than 30 days after the date the Administrator receives such information.
			